           Case 1:15-cv-00662-TSE Document 175 Filed 01/31/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


WIKIMEDIA FOUNDATION,

       Plaintiff,
                                                                   Hon. T.S. Ellis, III
       v.
                                                                     Civil Action No.
NATIONAL SECURITY AGENCY /
                                                                    15-cv-00662-TSE
CENTRAL SECURITY SERVICE, et al.,

       Defendants.


                     JOINT MOTION TO SET A REVISED SCHEDULE

       The parties in the above-captioned case jointly move the Court to adopt the schedule set

out below for the parties’ remaining summary judgment briefs and oral argument.

       In its Order dated January 2, 2019, the Court granted a stay of all proceedings in this case

until Congress appropriated funds for the Department of Justice. See ECF No. 173. The Court

also ordered that a revised schedule for the filing of the remaining briefs and oral argument

would issue promptly once the government shutdown ended. See id. Now that appropriations

have been restored, the parties have conferred and have agreed upon the revised schedule below,

which generally extends deadlines commensurate with the duration of the lapse in

appropriations. See ECF Nos. 158, 173.

       –    Defendants’ reply to be filed by Friday, February 15, 2019.

       –    Plaintiff’s surreply to be filed by Friday, March 8, 2019. 1


1
  Between February 15 and March 1, three of Plaintiff’s counsel have pre-planned, pre-paid
vacation, including travel abroad. Within that timeframe, Plaintiff’s counsel have additional
litigation obligations, including a summary judgment reply briefing deadline and a hearing.
Given these obligations, as well as the anticipated length and complexity of Defendants’ reply
brief and supporting declaration(s), the parties propose that Plaintiff file its surreply by March 8,
2019.
              Case 1:15-cv-00662-TSE Document 175 Filed 01/31/19 Page 2 of 3



          –    Defendants’ surreply to be filed by Friday, March 22, 2019.

          –    Oral argument to be held on or after Friday, April 5, 2019. 2

          For the foregoing reasons, the parties respectfully request that the Court enter the revised

schedule above.


Dated: January 31, 2019                                   Respectfully submitted,

    /s/James J. Gilligan                                   /s/Ashley Gorski
                                                          Ashley Gorski (pro hac vice)
JOSEPH H. HUNT                                            Patrick Toomey (pro hac vice)
Assistant Attorney General                                (signed by Ashley Gorski with permission
                                                             of David R. Rocah)
ANTHONY J. COPPOLINO                                      AMERICAN CIVIL LIBERTIES UNION
Deputy Branch Director                                      FOUNDATION
                                                          125 Broad Street, 18th Floor
JAMES J. GILLIGAN                                         New York, NY 10004
Special Litigation Counsel                                Phone: (212) 549-2500
                                                          Fax: (212) 549-2654
RODNEY PATTON                                             ptoomey@aclu.org
Senior Trial Counsel
                                                           /s/David R. Rocah
JULIA A. BERMAN                                           David R. Rocah (Bar No. 27315)
Senior Counsel                                            Deborah A. Jeon (Bar No. 06905)
                                                          AMERICAN CIVIL LIBERTIES UNION
OLIVIA HUSSEY SCOTT                                          FOUNDATION OF MARYLAND
Trial Attorney                                            3600 Clipper Mill Rd., #350
                                                          Baltimore, MD 21211
U.S. Department of Justice                                Phone: (410) 889-8555
Civil Division, Federal Programs Branch                   Fax: (410) 366-7838
1100 L Street, N.W., Room 11200                           rocah@aclu-md.org
Washington, D.C. 20005
Phone: (202) 514-3358                                     Alex Abdo (pro hac vice)
Fax: (202) 616-8470                                       Jameel Jaffer (pro hac vice)
Email: james.gilligan@usdoj.gov                           KNIGHT FIRST AMENDMENT
                                                            INSTITUTE AT COLUMBIA
2
  On January 22, 2019, the Court in Jewel v. NSA, No. 4:08-cv-4373-JSW (N.D. Cal.), acting on
the Government’s request for a stay of that action due to the lapse in appropriations, postponed
the pending hearing on the Government’s motion for summary judgment from February 1 to
March 29, 2019. The Government therefore respectfully requests that the hearing in this case
take place no sooner than one week following the hearing in Jewel. Plaintiff concurs in this
request.

                                                    2
        Case 1:15-cv-00662-TSE Document 175 Filed 01/31/19 Page 3 of 3



Counsel for Defendants                       UNIVERSITY
                                          475 Riverside Drive, Suite 302
                                          New York, NY 10115
                                          Phone: (646) 745-8500
                                          alex.abdo@knightcolumbia.org

                                          Benjamin H. Kleine (pro hac vice)
                                          COOLEY LLP
                                          101 California Street, 5th Floor
                                          San Francisco, CA 94111
                                          Phone: (415) 693-2000
                                          Fax: (415) 693-2222
                                          bkleine@cooley.com

                                          Counsel for Plaintiff




                                      3
